OPINION ON REHEARING.
*54The opinion of the court was delivered by
Smith, J.:
Incident to the conflicting views of the members of the court upon the question whether Katie M. Fike was disqualified to take title to the land in question by reason of being the wife of one cotenant owner thereof at the time of the issuance of the tax deed, the question of the validity of the tax deed upon its face was overlooked. This question of the validity of the deed upon its face was not argued at any considerable length, yet it was fairly presented for decision by the petition in .error and the original brief of plaintiff in error. It is more strongly urged on the rehearing.
Reaffirming the former decision upon all the questions therein decided, we proceed to the question of the validity of the tax deed upon its face. The tax deed purports to convey two contiguous quarter-sections of land, lying in the same section, which were separately sold,according to law at a regular tax sale for the unpaid taxes of 1888, amounting to $22.70 on each quarter-section, being bid in for the county. By successive assignments of the tax-sale certificate the same became the property of Katie M. Fike, to whom the tax deed was issued, and she or her assignors paid the taxes for the years 1889, 1890, and 1891, which the deed recites amounted to $101.90, with costs and interest. The granting clause of the deed recites the consideration for the transfer of the two tracts as $234.50, but does not specifically recite the separate consideration for each tract, and in this, it is claimed, lies a fatal defect.
The statute provides that where more than one tract or parcel of land is conveyed by one tax deed the deed shall state the consideration for which, each tract is conveyed. (Gen. Stat. 1901, § 7677.) If the deed shows *55on its face that it does not fairly meet this requirement it must be held illegal and void, although it had been of record more than five years before the commencement of this suit. (Gibson v. Kueffer, 69 Kan. 534, 77 Pac. 282.) If, however, the deed contains recitals from which, by computation or fair inference, the consideration for the conveyance of the separate tracts can be ascertained, it is a sufficient compliance with the statute. (Penrose v. Cooper, 71 Kan. 725, 84 Pac. 115; Ham v. Booth, 72 Kan. 429, 83 Pac. 24; Kennedy v. Scott, 72 Kan. 359, 83 Pac. 971; Cross v. Herman, post; Fullington v. Jobling, which will be found in 75 Kan.)
The two tracts were taxed separately for the year 1888, but for the same amount. If they continued to be so taxed for the years 1889, 1890, and 1891, and the deed does not show that they were not so taxed, the consideration for the conveyance of each tract could be ascertained by simple division.
Again, the evidence shows that the two tracts were under one ownership during the years 1889 to 1891, inclusive, and, being contiguous, were assessable as one tract. The deed contains nothing to the contrary, and if the tracts were so assessed and taxed during these years the recital of the consideration for the con- . veyance could have been made in no other way than it was made.
Under the authorities cited, supra, presumptions and inferences are not to be indulged to defeat, but are to be indulged to sustain, the validity of a tax deed after it has been of record five years.
The judgment of the district court is reaffirmed.
Burch, Mason, Porter, Graves, JJ., concurring. .